DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Line 5, “a second position” should be --and a second position--.
Appropriate correction is required.
(The previous action inadvertently omitted the “and” from the suggested change.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10 150 558. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims generally provide for a narrower scope than the instant claims, specifically using hydraulics (hydraulic valve, etc.). Further, hydraulic and pneumatics are well-known alternatives.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/730,108 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims generally provide for the interrelated landing gear, with only relatively minor differences of features which are known in the art (e.g. hydraulic/pneumatics).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/730,754 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims generally provide for the interrelated landing gear, with only relatively minor differences of features which are known in the art (e.g. hydraulic/pneumatics).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:  
.

Response to Arguments
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive. 
The amendments to the claim do not substantially distinguish the instant claims from the patented and copending claims. It is noted that the patented claims particularly cite the use of hydraulic valves, which is a specific type of valve to the generic valve of the instant claims. Claims to a species anticipate the genus. Further, the use of hydraulics and pneumatics are well-known alternatives in the art, which would render obvious the pneumatic valves of the dependent claims. Similarly, the use of hydraulics or pneumatics in the copending claims would suggest to those in the art the use of valves, which are common for controlling fluid flow in such systems. This is evinced by the dependent claims specifically reciting valve use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619